Argued March 10, 1937.
There was no evidence in this record that the claimant ever received any cut, abrasion of the skin or open wound at his knee through which a piece of coal could enter the knee. There was no evidence in the record that any coal ever came out of the knee. He had a carbuncle *Page 155 
on the knee and the hard substance he felt was a characteristic or distinctive feature of the carbuncle. There was no evidence of any accidental bruise or of any chafing, abrasion or breaking of the skin at the knee through which infection might enter at that point.
There was therefore no competent evidence of an accident to the knee which caused or produced the carbuncle or of the entry into his body of any hard, foreign substance which was expelled through the carbuncle. The award had no basis of fact to rest upon and the court properly set it aside and entered judgment for the defendant.
Judgment affirmed.